                         Case 4:20-cv-05840-DMR Document 1-15 Filed 08/19/20 Page 1 of 5

           14                                     CULPEPPERIP,LLLC
      Culpepper IP
                                                           ATTORNEY AT LAW
                                                      75-170 HUALALAI ROAD, SUITE 8204
KERRY S. CULPEPPER*                                      KAILUA-KONA, HAWAII 96740

                                                            TEL: (808) 464-4047
*ADMITTED TO PRACTICE IN VIRGINIA, HAWAl'I                  FAX: (202) 204-51 81
  AND BEFORE THE USPTO
                                                           WWW.CULPEPPERIP.COM


                                                     PATENTS, TRADEMARKS & COPYRIGHTS

                                                 Via E-mail<copyright@he.net>


           May 20, 2020


           Via First Class Mail
           Neil D. Greenstein
           TechMark
           1751 Pinnacle Drive, Suite 1000
           Tysons, VA 22102


           Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
           Hurricane Electric Subscriber IP addresses
           My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


           Dear Mr. Greenstein,
                       I am writing in reply to your reply letter of May 15, 2020 (but incorrectly dated June 15,
           2020). As you most likely expect, I disagree with all your legal conclusions and factual
           assertions. HE account holders directly infringed and continue to infringe my clients' exclusive
           rights of at least reproductions and distribution. HE contributes to these infringements by
           continuing to provide Internet service to these account holders despite the Infringement Notices
           ("Notices") sent to HE by my clients' agents.
                       In the outset, I would like to point out that in your email of April 19, 2020 you stated,
           "Please identify the clients you represent and the IP address on which your clients' rights have
           allegedly been infringed. We can then address those claims ... " That is exactly what I provided
           to you. However, in your reply letter you stated that my letter" ... failed to identify sufficient
           facts even to make out a prima facie case of infringement.". You did not request that I send the
           data files, notices, or other evidence of infringements by HE account holders. I sent to you
           exactly what you requested - the IP addresses, client names and their motion pictures.
           The Evidence of Direct Infringement of HE account holders
                       My clients' agent Maverick Eye ("MEU") identifies IP addresses on peer-to-peer
           networks distributing my clients' motion pictures by monitoring resources that broadcast IP
        Case 4:20-cv-05840-DMR Document 1-15 Filed 08/19/20 Page 2 of 5

        Page 2

addresses sharing the motion pictures. In many cases, MED can monitor these IP addresses at
various stages of downloading and confirm whether the user at the IP address possesses 100% of
the infringing file copy. MED performs a data exchange with each IP address to confirm actual
distribution of the infringing file copy of the motion picture. The Notices are then sent to ISPs
such as HE based upon the evidence of actual distribution. Thus, the evidence obtained by the
MED will establish a prim a facie case of a direct infringement and distribution of my clients'
exclusive right to distribute and reproduce their motion pictures. This is the same type of
circumstantial evidence of direct infringement that the Western District of Texas found
acceptable in Grande and the Eastern District of Virginia found acceptable in Cox I and II.
       Finally, each of Notices includes the illicit file names of the motion picture shared by the
account holder. For example, in the two exemplary notices I sent in the first letter the file names
are: Bellboy (2019) [BluRay] [1080p] [YTS.LT] (obtained from YTS.LT) and
Hellboy.2019.1080p.KORSUB.HDRip.x264.AAC2.0-STUTTERSHIT (obtained from
RARBG.TO). The file names are also circumstantial evidence that they are illegitimate copies
made from the same HE IP address and thus a direct infringement of my clients' exclusive right
of reproduction in their motion pictures.
       You argue that Ninth Circuit decision in Cobbler Nevada prevents me from establishing
the direct infringements of the account holders unless I point out the specific end user
responsible. I find it amusing that you seek to compare your client HE - described by you as an
OSP that provides B2B-type connections to account holders across the United States and
competes with Verizon, Comcast and AT&T- to the adult day care center operator Defendant in
Cobbler Nevada that provided WiFi service to its adult residents. The differences are so stark
that it is hard to take the comparison even seriously. The adult day care center Defendant in
Cobbler Nevada did not have accountholders to terminate in response to Notices. When the
Plaintiff ISP Grande Communications Networks, LLC ("Grande") attempted to make this same
argument in the Western District of Texas it was completely rejected just in a footnote. See
UMG Recordings, Inc., et al. v. Grande Communications Networks, LLC, 1:17-CV-365-DAE,
Doc. #268, pg. 40 ("Grande"). This argument was also rejected by the Eastern District of
Virginia in Sony lvfusic Entertainment et al v. Cox Communications, Inc. et al, 1: 18-cv-00950-
LO-JFA, Doc. #586, pgs. 22-24 ("Cox II").
The Evidence of Contributory Infringement
       Without conceding that the Ninth Circuit is the relevant law, in the Ninth Circuit,
generally one infringes contributorily by intentionally inducing or encouraging direct
infringement. Some decisions require knowledge. However, under any standard of contributory
infringement HE is liable because HE had actual knowledge of direct infringements from the
numerous Notices my clients' agent sent to you. Even when HE ignored many of these Notices,
        Case 4:20-cv-05840-DMR Document 1-15 Filed 08/19/20 Page 3 of 5

        Page 3

HE's willful blindness in these circumstances also satisfies the knowledge requirement. See
Global-Tech Appliances, Inc. v. SEB SA., 563 U.S. 754, 766 (2011).
       HE encourages or materially contributes to the account holders' direct infringements by
providing the facilities and means for the account holders' to continue their infringements -
namely the Internet service. Along this line, I found it interesting that you would challenge that
HE has directly or contributed to copyright infringements while conceding that HE acts as a
" ... "highway" and provided subscribers with internet access" ... and operates a "data center".
Even if transmissions of infringing material are performed by the end user, HE performs" ... the
transmission, routing, provision of connections, or storage of the infringing material" by the HE
data center and/or routers and servers that makeup his "highway". These are the activities that
an OSP performs to, for example, transport data packets from the account holder to the next
destination. This very concern that these activities would render all OSPs liable for direct and
contributory infringement is one of the reasons that the DMCA was passed by Congress. That is
why it is important for an OSP to comply with the provisions of the DMCA such as in 17 USC
512(i)(l)(A) to keep its safe harbor. However, not only has HE failed to comply with this
provision by not taking meaningful actions in response to the Notices from my clients' agents, it
is apparent that HE did not even forward many of these notices to their account holders.
Nonetheless, HE had knowledge of its account holders' infringing activity by the notices my
clients' agents sent to HE but still continued to provide normal data transmission operations to
provide the "highway" so the infringements continued. Accordingly, HE encouraged and/or
materially contributed to the copyright infringements. HE could have taken the simplest measure
to terminate the customer account and stop further infringement - namely terminating the
account but the profits from these infringing accounts were simply to delicious for HE to pass
up.
       Besides HE' s liability for contributing to the direct infringements of its account holders,
arguably HE is also liable for its own direct infringements of my clients' motion pictures.
Particularly, when HE routed the data packets of the infringing material from its account holders
to destinations, HE likely copied and temporarily stored copies of the materials during the
normal transmission, routing, and provision of connections. Ordinarily, HE would probably not
be liable because of lack of volitional conduct. However, because HE had actual knowledge of
the infringing activity, yet continued to provide service for the account holders, a Court may
decide that HE has sufficient volitional conduct to be liable for direct infringement.
Vicarious Liability
       I have not made assertions regarding whether HE is liable under vicarious copyright
infringement. However, I note that the District Court of Colorado rejected arguments similar to
yours made by the Defendant in Warner Records Inc. v. Charter Communications, Inc., 1: 19-cv-
        Case 4:20-cv-05840-DMR Document 1-15 Filed 08/19/20 Page 4 of 5

        Page 4

00874-RBJ-MEH, Doc. #157. Particularly, the District Court determined that the Plaintiffs'
allegations that Defendants' failure to stop or take other action in response to notices of
infringement is a draw to current and prospective subscribers was sufficient for the "direct
financial benefit requirement" and that Charter's ability to terminate those users about whom it is
notified was sufficient for the "right and ability to supervise the infringing activity". Id. at pgs.
10-12. Your arguments were also rejected in Cox II.
The Recent ISP Cases
       It is not surprising that you do not mention any of the recent ISP copyright infringement
cases such as Grande, Cox I and II and Warner Bros. Records, Inc. v. Charter. None of these
cases support your position. In the contrary, in Sony the Eastern District of Virginia rejected
Cox's argument that it was not responsible for the infringements of business customers who had
numerous downstream users - the same argument you are attempting to make. The Central
District of California rejected an attempt by Cloudflare to make a similar argument in ALS Scan,
Inc. v. CloudFlare, Inc. and concluded that CloudFlare could be liable under a material
contribution theory because CloudFlare could take the simple measures of terminating the
customer account to stop further infringement.
       The simple answer as to whether Cloudflare could have done something simple to stop the infringement is "yes":

       Cloudflare can, but does not, end its business relationship with websites that it knows (or arguably knows) are serial

       infringers.

ALS Scan, Inc. v. CloudFlare, Inc., No. CV 16-5051-GW(AFMX), 2017 WL 1520444, (C.D.
Cal. Feb. 16, 2017). HE could do the same here.
HE has no safe harbor
       As argued previously, HE has no safe harbor because it failed to take meaningful actions
against its account holders let alone termination in response to the multiple notices. You stated
that" ... HE, as an online service provider which does not provide any intermediate or transient
storage ... would not have any liability ... " Please explain to me how HE performs its data routing
services to provide a "highway" to the content provided to its customers/subscribers without
temporarily storing, copying, and forwarding the data packets. It is telling that you spend only
one paragraph in your reply letter arguing that HE has a safe harbor.
Jurisdiction
       I never argued that jurisdiction of HE in Hawaii is appropriate. However, it should be
noted that when the HE subscribers sent copies of my clients' motion pictures (in the 19cv169
case) to the Hawaii Defendants, HE purposefully directed electronic activity into this District.
Particularly, since HE acted as a "highway" as you state, HE knew the destination of these data
packets, namely to IP addresses in Hawaii. Further, many of my clients' claims for copyright
infringement arise from this activity. Moreover, the HE infringing account holders appear to be
        Case 4:20-cv-05840-DMR Document 1-15 Filed 08/19/20 Page 5 of 5
        Page 5

dispersed across the United States - some in the same districts as the Courts in Grande, Cox I
and Cox 11. The purposeful direction test will likely support jurisdiction in the forums where the
infringement occutTed as well.


Conclusion
       I sincerely hope that HE reconsiders its position after reviewing the above points and
agrees to our three requests (te1minate the account; agree to take appropriate action on further
notices; pay a portion of the damages). Please consider the vast damage that is being done to my
clients by these HE customers. To give a concrete example, in my previous letter I pointed out
that the clients' agent had sent multiple notices regarding infringements for the account of IP
address 72.52.87.188 ("188"). Nonetheless, since the date of that previous letter MEU has
captured nearly 50 more instances of copyright protected content being illegally shared from the
188 address. For example, MEU captures the motion picture The Rest of Us of our client Sugar
Shack Productions Ontario, Inc. being shared at the 188 address on 2020-04-28 06:06:38 UTC
and the motion picture The Hurricane Heist of our client Screen Media Ventures, LLC being
shared multiple times from 2020-03-26 20:19:10 to 2020-03-27 00:36:54 UTC at the 188
address. None of these infringements would have happened if HE had terminated this account
after my previous letter. You may notice that these two clients and motion pictures were not
included in the previous list. The problem is that the longer HE fails to terminate the accounts of
repeat infringers such as the 188 address that have become piracy cesspools, more of my clients'
motion pictures are infringed.
       I respectfully request a reply to my letter by June 15, 2020. This letter is written without
prejudice to the rights and remedies of my clients, all of which are expressly reserved.


Sincerely,
/ksc/ ~
Kerry S. Culpepper
kculpepper(@culpepperip.com
